Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2011 Common Stock, Par Value $.01 10,058,333 Shares Table of Contents L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 PART II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 5. Other Information 38 Item 6. Exhibits 39 Signature 40 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) September 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other Inventories Current deferred tax assets Prepaid income taxes 0 Other current assets Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net Investments Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenue Accrued payroll and employee benefits Other accrued liabilities Total Current Liabilities Long-Term Debt Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock, issued 10,056,954 shares at 9/30/2011 and 10,277,138 shares at 12/31/2010 Paid-in capital Retained earnings Treasury stock - at cost, Common Stock, 1,058,825 shares at 9/30/2011 and 814,249 shares at 12/31/2010 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Three Months Nine Months Ended September 30, Ended September 30, (Unaudited) (Unaudited) Net Sales $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Amortization Expense 95 Interest Expense Interest Income ) Equity in (Income)/Loss of Nonconsolidated Investment ) 31 ) Gain on Foreign Exchange ) 0 ) 0 Other (Income)/Expense ) Income Before Income Taxes Income Tax Expense Net Income $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Dividends Paid Per Share $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) 7 Depreciation and amortization Equity in (income)/losses of nonconsolidated investment ) Loss on sale of property, plant and equipment 95 1 Deferred gain amortization on sale-leaseback ) ) Stock-based compensation Excess tax benefit from share-based compensation ) ) Unrealized loss on derivative mark-to-market 0 11 Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets 75 Prepaid income tax Other noncurrent assets ) 85 Accounts payable - trade ) Deferred revenue ) Accrued payroll and employee benefits ) Other current liabilities ) Other liabilities ) ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of property, plant and equipment 51 0 Capital expenditures on property, plant and equipment ) ) Acquisitions ) ) Capital contributions to equity method investment ) ) Net Cash Used by Investing Activities ) ) 5 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt, term loan 0 ) Repayments of other long-term debt ) ) Proceeds from exercise of stock options and stock awards Excess tax benefit from share-based compensation Treasury stock acquisitions ) 0 Cash dividends on common stock paid to shareholders ) 0 Net Cash Used by Financing Activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 0 Net (Decrease)/Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $ $ Income Taxes Paid $ $ Capital Expenditures Funded through Capital Leases $ 0 $ See Notes to Condensed Consolidated Financial Statements. 6 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.However, actual results could differ from those estimates.The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2011.Amounts included in the balance sheet as of December 31, 2010 were derived from our audited balance sheet.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. 2. NEW ACCOUNTING PRINCIPLES In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.”This update will require companies to present the components of net income and other comprehensive income either as one continuous statement or as two consecutive statements.It eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The standard does not change the items which must be reported in other comprehensive income, how such items are measured or when they must be reclassified to net income.The update is effective for interim and annual periods beginning after December 15, 2011.The update will have no impact on the Company’s financial condition or results of operations. 3. BUSINESS SEGMENTS The Company is organized and evaluated by product group, which is the basis for identifying reportable segments. The Company is engaged in the manufacture, fabrication and distribution of rail, construction and tubular products and services. The following table illustrates revenues and profits of the Company by segment: Three Months Ended Nine Months Ended September 30, 2011 September 30, 2011 Net Segment Net Segment Sales Profit Sales Profit In thousands Rail products $ Construction products Tubular products Total $ Three Months Ended Nine Months Ended September 30, 2010 September 30, 2010 Net Segment Net Segment Sales Profit Sales Profit In thousands Rail products $ Construction products Tubular products Total $ 7 Table of Contents Segment profits, as shown above, include internal cost of capital charges for assets used in the segment at a rate of, generally, 1% per month. There has been no change in the measurement of segment profit from December 31, 2010. The following table provides a reconciliation of reportable segment net profit to the Company’s consolidated total: Three Months Ended Nine Months Ended September 30, September 30, In thousands Income for reportable segments $ Cost of capital for reportable segments Amortization expense ) Interest expense ) Interest income 74 Equity in income/(loss) of nonconsolidated investment ) ) Gain on foreign exchange 0 0 Other income/(expense) 15 (8 ) 76 38 LIFO (expense)/credit ) ) Corporate expense and other unallocated charges ) Income before income taxes $ 4. ACQUISITIONS Portec Rail Products, Inc. On December 15, 2010, the Company acquired Portec Rail Products, Inc. (Portec Rail) and recorded its acquisition in accordance with ASC 805, “Business Combinations.”Pursuant to the terms of the Agreement and Plan of Merger, the Company’s subsidiary was merged with and into Portec Rail, with Portec Rail surviving as a wholly owned subsidiary of the Company. The merger was consummated pursuant to Section31D-11-1105 of the West Virginia Business Corporation Act without a vote or meeting of Portec Rail’s stockholders. All outstanding shares of common stock of Portec Rail not owned by the Company were canceled and converted into the right to receive consideration equal to $11.80 per Share (the same price paid in the tender offer), net to the holder in cash, without interest thereon.The total consideration paid in cash by the Company for the Shares acquired in the merger and tender offer was approximately $113,322,000, including a final payment of $8,952,000 made in January 2011. The Company is in the process of completing its fair market appraisals, including the valuation of certain asset retirement obligations associated with leased facilities.Accordingly, the preliminary purchase price allocation is subject to change. The Company madeadjustments to the preliminary purchase price allocation during the measurement period related primarily to the valuation of identified intangible assets. None of these adjustments were material to the preliminary purchase price allocation. In accordance with ASC 805, the Company has reclassified its Consolidated Balance Sheet as of December 31, 2010 to reflect these adjustments.These adjustments did not affect depreciation or amortization expense.These intangible assets have not been placed into service and, in accordance with ASC 805, will be subject to annual impairment testing. 8 Table of Contents The following table presents the preliminary allocation of the aggregate purchase price based on estimated fair values and adjustments made during the measurement period: Preliminary As-adjusted In thousands Cash and cash equivalents $ Accounts receivable Inventories Assets held for sale – insulated joint business Other current assets Property, plant & equipment Identified intangible assets Other assets Total identifiable assets acquired Debt obligations ) Accounts payable – trade ) Deferred revenue ) Accrued payroll and employee benefits ) Other accrued liabilities ) Other long-term liabilities ) Deferred tax liabilities ) Net identifiable assets acquired Goodwill Net assets acquired $ Due to the timing of the closing, the above purchase price allocation is based on a preliminary valuation.The measurement period for purchase price allocations ends as soon as information on the facts and circumstances becomes available.The Company will finalize purchase accounting for the Portec Rail acquisition in the fourth quarter of 2011. The $44,020,000 of acquired identified intangible assets will be amortized over their respective, expected useful lives. Of the amount preliminarily allocated to identifiable intangible assets, $6,280,000 was assigned to trademarks (8-20 year useful lives), $19,230,000 was assigned to acquired technology (8-25 year useful lives), $18,160,000 was assigned to customer relationships (25-year useful life), and $350,000 was assigned to supplier relationships (5-year useful life). The Company repaid all of the outstanding debt of Portec Rail in December 2010. The acquisition of Portec Rail will help the Company become a strategic provider of products and services below the wheel for the ClassI, transit, shortline and regional railroads and contractors in North America, as well as to governmental agencies and rail contractors globally.It will broaden the Company’s offerings by adding Portec Rail’s friction management and wayside detection products and services.This acquisition will also assist the Company’s international expansion, as Portec Rail currently has a strong presence in Canada and the United Kingdom, and has continued to improve its presence in Europe, Brazil, Southeast Asia, China and Australia. The amount allocated to goodwill reflects the premium paid to acquire Portec Rail.More information regarding goodwill can be found in Note 5, “Goodwill and Other Intangible Assets.” 9 Table of Contents The unaudited pro forma results for the periods presented below are prepared as if the transaction occurred as of January 1, 2009.Pro forma adjustments exclude operating results of the divested rail joint business, and include depreciation and amortization and other adjustments in connection with the acquisition. For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2010 In thousands, except per share data Total net sales $ $ Earnings before income taxes $ $ Net income $ $ Basic earnings per share $ $ Dilutive earnings per share $ $ Acquisition costs were approximately $82,000 and $1,237,000 for the three and nine month periods ended September 30, 2010, and were classified as “Selling and Administrative Expenses.” 5.GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill for the periods ended September 30, 2011 and December 31, 2010 was $44,205,000. As part of our procedures to determine fair values of all acquired assets, we determined the fair value of technology, intellectual property, goodwill and other intangible assets. Identified intangible assets as of September 30, 2011 of $2,305,000 are attributable to the Company’s Construction Products segment and $44,249,000 are attributable to the Company’s Rail Products segment.The components of the Company’s intangible assets are as follows: September 30, 2011 Weighted Average Gross Net Amortization Period Carrying Accumulated Carrying In Years Value Amortization Amount In thousands Non-compete agreements 5 $ $ ) $
